DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-10, 12, and 13  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julia Church Dierker on 07 June 2022.

The application has been amended as follows: 
In claim 4, line 2, “at least 40 wt. %” has been substituted by --at least 40 wt. % to 60 wt. %--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, known by Bar-Haim et al. (US Serial No. 2013/0323636), teaches an electrostatic ink composition comprising: (a) a carrier liquid; (b) particles comprising (i) a polymer having a melt flow rate of less than 60g/10 min, (ii) a colorant; and (c) a charge director [0023-0028].  Bar-Haim et al. teaches the polymer of the particles in the electrostatic ink composition include copolymers of ethylene and acrylic and methacrylic acid monomers [0046].  Bar-Haim et al. teaches a mixture of three polymers NUCREL 925 (first polymer), NUCREL 2806 (second polymer), and BYNEL 2022 (third polymer) in a ratio of 72:18:10.
Bar-Haim et al. fails to teach, with sufficient specificity, wherein the first resin and the second resin and the third resin are present in a weight ratio of 45:50:5.  Bar-Haim et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught weight ratio of 72:18:10 of the required three resins, to the specific claimed weight ratio of 45:50:5, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Other art of record, known by Ng et al. (US Serial No. 2013/0323636), generically teaches a liquid electrophotographic ink comprising a carrier liquid [0020] and a polymer resin, for example, NUCREL 925 (methacrylic acid/ethylene) and NUCREL 2806 (acrylic acid/ethylene) [0022].  Ng et al. fails to teach the combination of three resins, and fails to teach the claimed weight ratio of 45:50:5 of a first resin to a second resin, to a third resin.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767